Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the communication(s) filed on 03/05/2021. There are a total of 3 claims pending in the application. Claim 1 is independent and claim 2-3 are dependent.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation


INFORMATION CONCERNING CLAIMS:
Claim Objections
Claim 1 is objected to because of the following informalities:
1.	The independent claim 1 in lines 11-12 recites the limitation:
“wherein the second voltage is not greater lower than 1.1V” (emphasis added).
It is not clear what “greater lower” means. For rejection and the prior art search, the Examiner has assumed the limitation meant to recite ““wherein the second voltage is lower than 1.1V”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,998,017. Although the claims at issue the slight differences in claim language does not make the claims patentably distinct from each other. For example, the claim 1 of the instant application additionally recites the limitation “a peripheral circuit comprised in the DRAM”. However, the preamble and the further limitations in body of claims indicate the memory cell array and the peripheral circuits are parts of the DRAM.

3.	Claim 1 of instant application (Application No. 17/213,133) is compared to claim 1 of Patent No. 10,998,017 B2 in the following table:
Patent No. 10,998,017 B2   
Application No. 17/213,133
Claim 1:
 1. A dynamic random access memory (DRAM), comprising: a DRAM core cell, 
wherein the DRAM core cell is supplied with a first voltage within a first voltage range to make the DRAM core cell operate at the first voltage, and the DRAM core cell is a volatile memory cell, wherein the first voltage is lower than 1.1V; 



and a peripheral circuit electrically connected to the DRAM core cell, 


wherein the peripheral circuit is supplied with a second voltage within a second voltage range to make the peripheral circuit operate at the second voltage, wherein the second voltage is lower than 1.1V, 
and wherein the DRAM core cell and the peripheral circuit are formed on a single chip, and the peripheral circuit is external to the DRAM core cell; 

wherein the first voltage and the second voltage are capable of making the DRAM be applied to an embedded display port (eDP).
Claim 1:
1. A dynamic random access memory (DRAM), comprising: a DRAM core cell comprised in the DRAM, 
wherein the DRAM core cell is supplied with a first voltage within a first voltage range to make the DRAM core cell operate at the first voltage, and the DRAM core cell is a volatile memory cell, wherein the first voltage is lower than 1.1V; 
and a peripheral circuit comprised in the DRAM, 

wherein the peripheral circuit is electrically connected to the DRAM core cell, 

and the peripheral circuit is supplied with a second voltage within a second voltage range to make the peripheral circuit operate at the second voltage, wherein the second voltage is not greater lower than 1.1V, 
and wherein the DRAM core cell and the peripheral circuit are formed on a single chip, and the peripheral circuit is external to the DRAM core cell.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. “TAKAHASHI” (US 2010/0290300 A1).
4.	 In regard to claim 1 TAKAHASHI teaches: 
“A dynamic random access memory (DRAM) (e.g., ¶ 0047; Figs. 1-2), comprising: a DRAM core cell comprised in the DRAM (e.g., ell array 102 in Fig. 1), wherein the DRAM core cell is supplied with a first voltage within a first voltage range to make the DRAM core cell operate at the first voltage, and the DRAM core cell is a volatile memory cell, wherein the first voltage is lower than 1.1V;” (e.g., ¶ 0084, Fig. 8). The VDD of bit line (e.g., VDD applied to memory cells is 0.8 v.
“and a peripheral circuit comprised in the DRAM (e.g., ¶ 0078; Figs. 1-2), wherein the peripheral circuit is electrically connected to the DRAM core cell [e.g., logic circuit (peripheral circuit) 105 in Fig. 1), and the peripheral circuit is supplied with a second is not greater lower than 1.1V, and wherein the DRAM core cell and the peripheral circuit are formed on a single chip, and the peripheral circuit is external to the DRAM core cell.” [(e.g., ¶ 0078, the logic circuit 105 serving as a peripheral circuit… further reduced (e.g., VDD is 08 V or lower)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view Applicant Prior Art Admission (APAA – DDR Specification).
5.	 In regard to claims 2 TAKAHASHI further teaches: 
“wherein the first voltage is different from the second voltage.” (e.g., ¶ 0016 and TABLE III on page 2 of instant specification -- APAA). Table III specify the voltage of  
Paragraph [0016] of the claimed specification recites:
“[0016] Please refer to Table III. Table III illustrates operation voltage ranges of the dynamic random access memory 100 operating in the DDR I specification, the low power DDR I specification, the DDR II specification, and the low power DDR II specification according to another embodiment.”
6.	 In regard to claim 3 TAKAHASHI further teaches: 
“wherein the first voltage is greater than the second voltage.” (e.g., ¶ 0016 and TABLE III on page 2 of instant specification -- APAA). Table III specify the voltage of memory core (e.g., first voltage) as 1.8 V +/- 0.1 V and the voltage of peripheral circuit (e.g., second voltage) as <1.1 V. The two voltages are different. The first voltage 1.8 V is greater than second voltage < 1.1 V
Conclusion
The prior art made of record and not relied upon are as follows:
1. 	Mohammad (US 20090122620 A1).
2. 	Sunwoo et al. (US 20090067217 A1).
3. 	Shau (US 20050133852 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/            Primary Examiner, Art Unit 2131                                                                                                                                                                                            
March 9, 2022